His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the 'Court,'as follows:
Thirty years before this controversy arose Daniel Jung acquired two adjoining lots in the square bounded by Chippewa, Harmony, Pleasant and Annunciation Streets, numbered 14 and 15, adjoining each other and fronting •.each 30 feet on Annunciation Street by 120 feet in depth.
Upon these lots she built-a double cottage occupying the whole of lot 14 and part of lot 15 designated by the .municipal numbers 3208 .and 3210 Annunciation Street, and a single cottage occupying the; rest of lot 14, designated by the municipal number 3214 Annunciation Street.
At his death the property passed to his wife, and by her will she bequeathed to Frank Becker and his wife “the-property No. 3214 Annunciation St.,” and to Annie Becker, wife of Robert Migand, ‘ ‘the property Nos. 3208 and 3210 Annunciation Street.”
*457Opinion and decree, May 29th, 1916.
The executor of the will'.obtained an ex parte order (having the form but not the substance of a judgment) by which he had Mrs. Annie Becker, wife of Frank Migand, recognized as legatee of lot 15 as-above described, and Frank Becker and his wife as legatee of lot 14 as above described.
Thereupon Mrs. Migand took a rule upon the executor to have this order amended so as to correspond with the terms of the will and the physical facts as above set forth. The executor objects to the proceeding by rule.' But the .objection is wholly without merit. An ex pairte order, no matter what its form is, is in no sense of the word a judgment, and an error in such order may be properly corrected by rule. Succession of Thompson, 42 An., 118.
On the merits the case presents still less difficulty.
The precise point here presented .occurred in King vs. Hackett, 7 Ct. of Ap., p. 497: “The sale of property as a house bearing certain designated municipal numbers is in the nature of a descriptive physical monument, equivalent to metes and bounds.”
. We cannot distinguish between a description in a deed and a description in a will. On the contrary the description in a will must be more liberally construed.
Judgment affirmed.